Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on September 4, 2021.  In virtue of this communication, claims are currently presented in the instant application.
Drawings
The drawings submitted on have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2012/0032854 A1 (herein “Bull”).

Claims 1 and 17
Consider claim 1, Bull teaches a spectral mapping module comprising processing circuitry configured to: 
receive spectral activity information from one or more assets that have flown through an area, the spectral activity information being associated with location information indicating a respective location at which (see Bull Fig. 5, Fig. 7, [0053], [0115]-[0119] note jammer 102 transmits the jamming radio signal over the area 703 with the cell sites 704 co-located with the SDR receivers, where the LMUs locate the jammer); 
associate the spectral activity information with respective volumetric elements that are each associated with respective portions of the area (see Bull Fig. 5, [0102]-[0103] note absolute radiated power estimates in the location in the latitude and longitude bars); 
determine spectral activity indicators for each of the respective volumetric elements that has spectral activity information associated therewith (see Bull Fig. 5, [0102]-[0103] note absolute radiated power estimates in the location); and 
generate display data including the spectral activity indicators (see Bull Fig. 5, [0102]-[0103] note display 500).
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Bull teaches wherein determining the spectral activity indicators comprises aggregating, for each one of the respective volumetric elements, data measured for the each one of the respective volumetric elements and selecting a characteristic of each respective one of the spectral activity indicators based on the aggregated data (see Bull Fig. 5, [0096]-[0103] characterizing wireless signals into dimensions to be plotted in a specific location at a specific time).

Claim 3
Consider claim 3, Bull teaches wherein age of the data measured is indicated by a change in the characteristic provided on the display (see Bull Fig. 5, [0096]-[0103] note moving the time selected on the time bar).



Claim 4
Consider claim 4, Bull teaches wherein the characteristic is indicative of a frequency band at which interference is above a predetermined level (see Bull Fig. 5, Fig. 7, [0096]-[0103], [0115]-[0118] note cross the SNR threshold).

Claim 5
Consider claim 5, Bull teaches wherein the characteristic is indicative of an altitude at which interference is above a predetermined level (see Bull Fig. 6, [0104] note altitude).

Claim 6
Consider claim 6, Bull teaches wherein the characteristic is indicative of a power level of spectral activity measured (see Bull Fig. 5, Fig. 6, [0102]-[0104] note power).

Claim 7
Consider claim 7, Bull teaches wherein the processing circuitry is further configured to utilize a model to provide estimated spectral activity indicators for one or more volumetric elements through which no assets have flown within at least a predetermined period of time (see Bull Fig. 5, [0096]-[0103] note displaying the time selected on the time bar).

Claims 8 and 20
Consider claim 8, Bull teaches wherein the spectral activity information is received in real time from a plurality of assets in flight via an air-to-ground (ATG) communication network (see Bull [0104] note real-time).
Claim(s) 20 is/are rejected for at least the same reason(s) set forth in claim 8.




Claim 9
Consider claim 9, Bull teaches wherein generating the display data comprises generating a spectral activity map including the display data (see Bull Fig. 6, [0104] note geographical map of power, time, and frequency).

Claim 10
Consider claim 10, Bull teaches wherein the processing circuitry is further configured to communicate the display data to one or more of the assets while the one or more of the assets remain in flight (see Bull [0043], [0053] note communicating to aircraft for take-off/landing).

Claims 11 and 18
Consider claim 11, Bull teaches wherein the spectral mapping module is disposed on one of the one or more assets in flight (see Bull [0053] note communicating to aircraft for take-off/landing).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 11.

Claim 12
Consider claim 12, Bull teaches wherein the spectral mapping module is disposed at a ground location within the ATG communication network (see Bull [0053] note national air traffic system for communicating with aircrafts).

Claim 13
Consider claim 13, Bull teaches wherein the processing circuitry is configured to generate a virtual stereoscopic image of the area based on 3D image data referenced to two different locations, and determine a location of one or more signal sources based on the virtual stereoscopic image (see Bull Fig. 5, [0102]-[0103] note multiple 3-D bars in multiple locations).


Claim 14
Consider claim 13, Bull teaches wherein the two different locations are locations of two different assets at a same time (see Bull Fig. 5, Fig. 9A, Fig. 9B, [0102]-[0103], [0133] note multiple 3-D bars in multiple locations at the same time with multiple interfering signal sources ).

Claim 15
Consider claim 15, Bull teaches wherein the two different locations are locations of a same asset at two different times (see Bull Fig. 5, Fig. 7, [0102]-[0103], [0115]-[0116] note multiple 3-D bars in multiple locations at the same time with a single jammer).

Claim 16
Consider claim 16, Bull teaches wherein the processing circuitry is further configured to determine a location of an asset within the area based on the spectral activity information (see Bull Fig. 7, [0115]-[0119] note locating the jammer).

Claim 19
Consider claim 19, Bull teaches wherein the spectral mapping module is disposed at one of the base stations (see Bull Fig. 7, [0115] note SDR co-located with the cell site) and wherein the display data generated by the spectral mapping module is provided to the one or more in-flight assets in real time (see Bull [0053], [0104] note communicating to aircraft for take-off/landing in real-time).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647